EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended January 8, 2010 January 8, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 1.7% 1.7% 1.7% Class B Units 1.7% 1.7% 1.7% Legacy 1 Class Units 1.6% 1.6% 1.6% Legacy 2 Class Units 1.6% 1.6% 1.6% GAM 1 Class Units 1.0% 1.0% 1.0% GAM 2 Class Units 0.9% 0.9% 0.9% GAM 3 Class Units 0.9% 0.9% 0.9% S&P 500 Total Return Index2 2.7% 2.7% 2.7% Barclays Capital U.S. Long Government Index2 -0.2% -0.2% -0.2% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs: Sector/Market Price Action Cause Corn and Wheat Increase U.S. dollar and crude oil strength and increased demand forecasts Soybeans Decrease Record-high supply forecasts from Brazil Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector, as are Grant Park’s shorter-term trading advisors. Currencies: Sector/Market Price Action Cause U.S. Dollar Decrease Delayed interest rate hikes caused by worse-than-expected U.S. unemployment data Australian and New Zealand Dollars Decrease U.S. dollar liquidations Great British Pound Decrease Investor concerns regarding the U.K.’s fiscal outlook Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy: Sector/Market Price Action Cause Crude Oil and Natural Gas Increase Cold weather in the U.S. and improved industrial demand forecasts Grant Park’s longer-term trading advisors are predominantly long the energy sector, while Grant Park’s shorter-term trading advisors are predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
